DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of invention I, claims 1-9 in the reply filed on 11/10/2021 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
The claim(s) does not fall within at least one of the four categories of patent eligible subject matter because the claimed invention is directed to an abstract idea without significantly more. 
Claim 1 recites a method for determining a failure mode of a comfort device disposed in an environment, said method comprises: 
(a) obtaining a first input of the environment during a first operation of the comfort device, wherein said first operation is a known normal operation; 
(b) classifying said first input into a class comprising a series of attributes and storing said first input in a database of input classes; 
(c) obtaining a second input of the environment during a second operation of the comfort device; and 
(d) classifying said second input into a class comprising a series of attributes and comparing said class of said second input to said class of said first input in a first comparison, wherein if a match exists, comparing said series of attributes of said second input to said series of attributes of said first input in a second comparison, wherein if a discrepancy is detected, a warning is raised.
 and thus grouped as Mental Processes – concepts performed in the human mind (including an observation, evaluation, judgement, opinion).

These judicial exceptions are not integrated into a practical application because the additional elements, the data gathering step, (claim 1) “obtaining a first input of the environment during a first operation of the comfort device, wherein said first operation is a known normal operation,” “obtaining a second input of the environment during a second operation of the comfort device” and “storing said first input in a database of input classes”  are mere data gathering that do not add a meaningful limitation to the method as they are insignificant extra-solution activity. All of which are considered not indicative of integration into a practical application (see “Federal Register / Vol. 84, No. 4/ Monday, January 7, 2019 / Notices” – page 55, second column).

 The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements of the data gathering steps are mere data collect steps which fall under insignificant extra solution activity and deemed insufficient to qualify as “significantly more” - see MPEP 2106.05(g). 
Dependent claims 2-9 when analyzed as a whole are patent ineligible under 35 U.S.C. §101 because the dependent claims fail to establish that the claims are not 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-9 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Yelchuru et al. [US Patent Number 10,475,468 B1; hereinafter “Yelchuru”].
Regarding claim 1, Yelchuru teaches a method for determining a failure mode of a comfort device disposed in an environment (detect faults occurring in industrial HVAC equipment – C2L19-21) (C3L39-44), said method comprises: 
(a) obtaining a first input of the environment during a first operation of the comfort device (sense audio that occurs during the operation of HVAC equipment – C4L13-21), wherein said first operation is a known normal operation (can generate the profile of the audio sensed by the audio sensors during normal operation of the equipment – C5L20-26); 
(b) classifying said first input into a class comprising a series of attributes and storing said first input in a database of input classes (use supervised machine learning to classify anomalous audio as faults … for different classes as faults … training mode – C6L66 – C7L3); 
(c) obtaining a second input of the environment during a second operation of the comfort device (subsequent operation of HVAC – C7L15-21); and 
(d) classifying said second input into a class comprising a series of attributes (classify audio as faults … different classes of faults – C8L45-47)(classify the fault … fault classes - C12L60-C13L2) and comparing said class of said second input to said class of said first input in a first comparison (can compare the anomalous portion … - C7L34-40), wherein if a match exists, comparing said series of attributes of said second input to said series of attributes of said first input in a second comparison (if the comparison indicates a match – C7L40-44), wherein if a discrepancy is detected, a warning is raised (can provide an alert the user – C7L46-60).

Regarding claim 2, Yelchuru teaches said second comparison comprises comparing an order of said series of attributes of said second input to an order of said series of attributes of said first input (extracted features can include - C5L27-35).

Regarding claim 3, Yelchuru teaches said second comparison comprises comparing a frequency of at least one attribute of said series of attributes of said (extracted features can include … frequency based - C5L27-35).

Regarding claim 4, Yelchuru teaches said second comparison comprises comparing the magnitude of an attribute of said series of attributes of said second input to the magnitude of an attribute of said series of attributes of said first input (extracted features can include - C5L27-35).

Regarding claim 5, Yelchuru teaches said second comparison comprises comparing the duration between two successive attributes of said series of attributes of said second input to the duration between two successive attributes of said series of attributes of said first input (extracted features can include … time based - C5L27-35).

Regarding claim 6, Yelchuru teaches each of said class corresponding to said first input and said class corresponding to said second input comprises an audio input (audio sensors - C4L13-43).

Regarding claim 7, Yelchuru teaches each of said class corresponding to said first input and said class corresponding to said second input comprises a non-audio input (non-invasive, equipment agnostic sensors  - C4L13-43).

(C3L61-67).

Regarding claim 9, Yelchuru teaches each of said series of attributes of said class of said first input and said series of attributes of said class of said second input comprises the following attributes: fuel valve current and igniter sparking (C3L61-67).

Relevant Prior Art / Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Szurley et al. (US Patent Application Publication 2020/0326257 A1) discloses a system and method for leak detection for piping systems using a sound signal;
Claussen et al. (US Patent Application Publication 2014/0324739 A1) discloses a system and method for monitoring and diagnosis of power equipment using acoustic signature analysis.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICKY GO whose telephone number is (571)270-3340.  The examiner can normally be reached on Monday through Friday from 9:00 a.m. to 5:30 p.m.
Arleen M. Vazquez can be reached on (571) 272-2619.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RICKY GO/Primary Examiner, Art Unit 2862